Citation Nr: 1120174	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which granted service-connected bilateral hearing loss disability with a noncompensable rating effective March 28, 2006.  Thereafter, the Huntington, West Virginia, Regional Office (RO) assumed jurisdiction.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is of record.

In January 2010, the Board remanded the matter to the RO for further development.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by auditory acuity Level I in both ears.


CONCLUSION OF LAW

The criteria for a higher initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule.  

The Veteran's claim for a higher initial rating for his bilateral hearing loss disability arises from his disagreement with the initial ratings assigned following the grant of service connection in April 2006.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to this initial rating claim.

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records and VA records. Additionally, in March 2006 and March 2010, he was afforded VA audiometric examinations with respect to his claim.  The Veteran has not indicated that he has received any treatment for his hearing loss disability aside from that which is of record already.  The Board thus concludes that there are no additional treatment records outstanding.  There is no additional objective evidence indicating that there has been a material change in the service-connected hearing loss disability since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2010).  The March 2010 report of examination is thorough and supported by the treatment records.  The examinations in this case are thus an adequate basis upon which to base a decision.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where, as in the this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2010).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

During a March 2006 VA audiological examination, the Veteran reported trouble comprehending conversational speech, especially in noisy environments.  Audiological evaluation revealed the Veteran to have decibel level readings of 25, 30, 30, 35, and 45 in the right ear, and 20, 30, 35, 35, and 45 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone threshold averages were 35 decibels for the right ear and 36.25 decibels for the left ear.  Speech recognition testing was 100 percent in the right ear and 96 percent in the left ear.  

The examiner indicated that the Veteran suffered from mild to moderately severe sensorineural hearing loss in the left ear and mild to severe sensorineural hearing loss in the right ear.  She noted that speech reception thresholds confirmed pure tone findings.  She further reported that speech discrimination scores were excellent in both ears.  

In October 2009, the Veteran testified that his hearing loss had worsened since his March 2006 VA audiological examination.  He reported he could not hear certain noises or pitches, and he had difficulty hearing in crowds or in areas with lots of background noise.  He also stated that he was not working due to an unrelated disability.  

During a March 2010 VA examination, the Veteran reported trouble comprehending conversational speech, especially with background noise, and trouble comprehending speech over the telephone.  Audiological evaluation revealed the Veteran to have decibel level readings of 20, 30, 35, 40, and 45 in the left ear, and 25, 35, 30, 35, and 50 in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone threshold averages were 37.5 decibels bilaterally.  Speech recognition testing was 96 percent in the right ear and 92 percent in the left ear.  

The examiner indicated that the Veteran had mild to severe sensorineural hearing loss in the right and left ear.  It was further indicated that speech reception thresholds confirmed pure tone findings and that speech discrimination scores were excellent in both ears.  The examiner noted the Veteran was not employed, and stated that his hearing loss would create hearing difficulty if he engaged in occupational activities.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination percentage is 92-100 and the puretone threshold average ranges from 0 to 57.  Level II impairment is either when there is speech discrimination of 92-100 percent and a puretone threshold average of 58 to 81 or where there is speech discrimination of 84-90 with a puretone threshold average of 0 to 57.

Level III hearing impairment requires a puretone threshold average of 82 to 97 where speech discrimination is 92-100 percent; speech discrimination of 84 to 90 percent with a puretone threshold average of 58 to 81 or speech discrimination of 76 to 82 percent and a puretone threshold average of 0 to 49.  Level IV hearing impairment requires a puretone threshold average of 98+ where speech discrimination is 92-100 percent; speech discrimination of 84 to 90 percent with a puretone threshold average of 82 to 98+, speech discrimination of 76 to 82 percent and a puretone threshold average of 50 to 73; and speech discrimination of 68 to 74 percent and a puretone threshold average of 0 to 49.  38 C.F.R. § 4.85, Table VI.

In this case, applying the results of the VA audiological examinations to Table VI yielded a Roman numeral value of I for both ears for the March 2006 and March 2010 VA audiological examination results.  Applying these values from both examinations to Table VII, the Board finds that the Veteran's bilateral hearing loss is evaluated as 0 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating.

An exceptional pattern of hearing impairment has not been demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable.

Although the VA examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The March 2010 VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that it would impact occupational activities because he had decreased hearing, but he was not employed.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  See Martinak, 21 Vet. App. at 447 (2007).  The Veteran himself does not elaborate on any further functional impairment caused by his bilateral hearing loss not captured by the examinations.

The Veteran's contentions that his bilateral hearing loss warrants a compensable rating has been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.

The Veteran's lay statements as to the severity of his hearing loss have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  The Board acknowledges the difficulties that the Veteran has with his hearing acuity.  However, the ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.

The preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The most recent VA examiner did not indicate that the hearing loss disability caused marked interference with employment.  Moreover, the Veteran has not reported an inability to work as a result of his hearing loss; rather, he attributed his unemployment to an unrelated disability during the October 2009 Travel Board hearing.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported.

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


